[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          JULY 20, 2009
                             No. 08-14516
                                                        THOMAS K. KAHN
                       ________________________
                                                             CLERK

                    D. C. Docket No. 05-21427-CV-JLK

GREAT AMERICAN INSURANCE COMPANY,
an Ohio corporation,

                                                                Plaintiff-
                                                       Counter-Defendant-
                                                                Appellant
                                                          Cross-Appellee,

                                 versus

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.,
a Pennsylvania corporation, and,

                                                              Defendant-
                                                        Counter-Claimant-
                                                                 Appellee
                                                         Cross-Appellant,

LEXINGTON INSURANCE COMPANY,
a Delaware corporation as the insurers
of their additional insured, General
Asphalt Company, Inc., a Florida
corporation,

                                                       Defendant-Appellee.
                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                    (July 20, 2009)

Before EDMONDSON, BLACK and SILER,* Circuit Judges.


PER CURIAM:

       We affirm the judgment of the district court. Briefly stated, General Asphalt

was not covered as an additional insured under the policies issued to Bob’s by

National or Lexington because the underlying injuries for which General Asphalt

was potentially liable did not arise out of Bob’s work. Therefore, Great American

Insurance Company was not due reimbursement from National.1

       AFFIRMED.




       *
        Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting
by designation.
       1
          Moreover, Defendant Lexington did not have a duty to defend General Asphalt because
the complaint did not allege injuries that would bring it into coverage under Lexington’s policy.
In addition, because we affirm the district court’s grant of summary judgment, we need not
address Defendant National’s cross-appeal.


                                                 2